Citation Nr: 0716114	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a December 2003 rating 
decision of the VA Regional Office (RO) in Detroit, Michigan 
that denied service connection for PTSD. 

The record reflects that in the substantive appeal received 
in January 2005, the appellant appears to raise the issue of 
service connection for a personality disorder.  This matter 
has not been developed for appellate review is referred to 
the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran filed a claim in October 2001 for conditions that 
included service connection for PTSD.  Clinical evidence was 
received in support of the claim.  The RO denied service 
connection for such by rating decision in December 2003 on 
the bases that there was no evidence that the veteran served 
in a combat zone and that he did not have a diagnosis of 
PTSD.  He was notified of this determination by letter dated 
in January 2004.

The veteran filed a notice of disagreement and a statement of 
case was sent to him essentially reiterating the same reasons 
for the denial of the claim.  However, in his substantive 
appeal received in January 2005, he clearly stated that he 
was the victim of sexual assault in service that led to 
psychological and/or personality problems.  In the ensuing 
Statement of Accredited Representative in Appealed Case dated 
in March 2005 and the April 2005 Appellant's Brief, the 
representative refers only to PTSD on the basis of personal 
assault.  This aspect of the claim has never been developed 
relative to PTSD.  The Board therefore finds that the issue 
of a psychiatric disorder based on sexual assault in service 
is inextricably intertwined with the overall claim for PTSD.  
It must therefore be addressed prior to final disposition of 
this issue on appeal. 

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of service connection for PTSD based on 
personal assault.  The VCAA and its implementing regulations 
require that VA provide specific notice to claimants 
regarding information needed to complete an application for 
benefits, as well as specific notice regarding information or 
evidence required to substantiate a claim. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran must 
therefore be given the required notice with respect to this 
aspect of the claim appeal.  Accordingly, the case must also 
be remanded in order to comply with the statutory 
requirements of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied with respect to the issue 
of service connection for PTSD, to 
include as the result of personal 
assault.  

2.  The RO should consider the claim of 
entitlement to service connection for 
PTSD based on personal assault.

3.  After undertaking appropriate 
development in this regard, to include 
consideration of the special 
evidentiary procedures in VA 
Adjudication Procedure Manual M21-1 
Part III, 5.14c relating to personal 
assault, the RO should readjudicate the 
issue of entitlement to a service 
connection for PTSD.  If the benefit is 
not granted, the appellant should be 
provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

